DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
Response to Arguments/Amendments
Applicant’s amendments have removed the Claim objection and one of the 112(b) rejections. However, Applicant’s change of the relative term “excessive” to another relative term “shock loading” does not overcome the relative 112(b) rejection of this claim. Therefore, this rejection is repeated herein.
Applicant’s amendments to claim 1 have not overcome the previously cited combination of Reed in view of Kanbe. 

Applicant argues that Reed’s hot leg pipe (160, Fig. 11) leaving the reactor vessel (82) carries “steam” which is not a “coolant liquid.” However, the claim does not positively recite the liquid. The claim recites a flow path for coolant liquid. As understood by the ordinary skilled artisan, Reed’s hot leg pipe 160 is a capable flow path for either . As is further known by the ordinary skilled artisan, the hot leg pipe of a nuclear reactor typically contains a steam-water mixture. A pipe that can hold steam can certainly hold liquid. Additionally, examiner further notes that the material worked upon by an apparatus “does not limit apparatus claims,” MPEP 2115. Accordingly, this argument is unpersuasive. 
Applicant argues that Reed’s condenser 166 is not a hot well vessel as claimed because in Reed (Fig. 11), the condenser 166 receives coolant leaving a turbogenerator 164. This argument is unpersuasive because condenser 166 clearly receives coolant from the reactor 70 via line 186. Reed’s condenser 166 reads on the claim’s hot-well vessel in every aspect of the description of the hot-well vessel in the claim: “a hot-well vessel 166 with a hot-leg pipe 160 coupled to the reactor vessel 70 at a hot-leg penetration of the outer containment wall (78, Fig. 2), said hot-well vessel having an interior surface. Accordingly, this argument is unpersuasive.  
Applicant argues that the condenser 166 in Reed cannot be modified to use a cover gas. This argument is incorrect. Reed’s condenser is a tank that receives a steam-water mixture from the reactor 70, condenses it, and returns it to the reactor vessel. Therefore, the tank has vapor and water inside it. There is no reason why a tank, that already has water and vapor inside it, cannot hold a cover gas. Applicant states that using a cover gas in the condenser of Reed would “increase the steam pressure.” This is false. Inserting a cover gas into the condenser Reed that was at a higher pressure than the steam already inside Reed would increase the steam pressure; using a cover gas that was at the same pressure would keep the pressure the same; and using a cover gas that was at a lower pressure would decrease the pressure inside the condenser. Accordingly, this argument is unpersuasive.  	Applicant similarly argues that Reed does not provide a motivation to modify his own condenser. Nor would one expect Reed to provide a motivation to modify his own condenser. The motivation to modify the condenser of Reed was cited in Kanbe, as described below in the 103 rejection of Reed in view of Kanbe. Accordingly, this argument is unpersuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hot coolant exiting the reactor vessel flows through the isolation valve into the hot-well vessel (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Looking at elected Figure 1A, hot coolant 20 flows through hot leg 18 and then under isolation gate valve 36. It does not appear that hot coolant flows through the gage valve.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "shock loading" in claim 1 is a relative term which renders the claim indefinite.  The term "shock loading" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no consensus among ordinary skilled artisans for at what point a coolant pressure is considered “shock loading” versus what coolant pressures are NOT considered “shock loading.” Different skilled artisans would assign different values to what coolant pressure might be considered capable of “shock loading.” 	Looking to the Specification, there is absolutely no guidance on what values or ranges of coolant pressures are considered “shock loading.” Coolant pressure is a specific and measurable parameter. For example, a coolant pressure in a nuclear reactor may be 10 MPa. Examiner has reviewed Applicant’s Specification to find what values or ranges of values Applicant considers to be “shock loading” coolant pressures. Examiner could not find any guidance. “Shock loading” is mentioned only twice in the Specification, once at ¶ 43 where there is a general statement that “shock loading” is a consequence that should be prevented, and again at ¶ 123, where it is stated that conventional sodium reactors have attempted to prevent “shock loading” following a steam generator failure. Therefore, the only mentions of “shock loading” in the Specification are two statements that simply assert that shock loading should be avoided.
Claim 4 recite the term “the loop.” There is insufficient antecedent basis for this term in the claim. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claim 1 includes the following statement that is considered desired result-type language:
 	 “…and thus prevents shock loading coolant pressures from being transmitted into the reactor vessel.”

This clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In this case, the cited apparatuses in George and Reed are capable of being used to achieve the desired result of “prevent[ing] shock loading coolant pressures from being transmitted into the reactor vessel.”
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 3,951,738) in view of Reed (US 2,967,809).  
George teaches (Fig. 2) a high-temperature containment-isolation system for an HTR, comprising:  	a reactor vessel (10) disposed inside a reactor cavity having an outer containment wall (George does not explicitly state that the vessel is inside a containment; however, Examiner notes that an outer containment wall is necessarily present because all nuclear reactors must have an outer containment wall in order to prevent radiation escape following a meltdown);  	a hot-well vessel (72) with a hot-leg pipe (24) coupled to the reactor vessel at a hot-leg penetration of the vessel wall, said hot-well vessel having an interior surface;  	wherein the hot-leg pipe (24) provides a coolant liquid flow path from the hot-leg penetration through the hot-well vessel (coolant flows from 24 [Wingdings font/0xE0] 26 [Wingdings font/0xE0] 72);  	wherein a section of the interior surface of the hot-well vessel is a liquid-free surface (the liquid level 74 does not fill the entire vessel); and  	wherein the liquid-free surface has a cover gas (76) maintained at a constant pressure (“maintains the cover gas pressure at substantially atmospheric levels,” col. 3, ll. 13-14; “The pressure of the cover gas above the reactor coolant in the reactor vessel is then maintained at the same relatively low pressure as the cover gas above the primary coolant circulating pumps,” col. 3, ll. 20-24; “The low gas pressure is maintained over all free surfaces of the coolant,” abstract) and  	thus prevents shock loading coolant pressures from being transmitted into the reactor vessel (because George’s cover gas 76 is maintained at the same low pressure as the cover gas 20 in the reactor vessel 10, then it is capable of preventing high coolant pressures from being transmitted into the reactor vessel via, for example, cold . 1] or the pressure equalization pipes 60 or 62; “The cover gas space 76 within pump tank 72 is maintained at the same pressure as that of cover gas 20 within the reactor vessel 10,” col. 6, ll. 61-64).

George does not explicitly state that the hot-leg pipe 48 penetrates the containment. Likely for simplicity of illustration, George did not draw and label the containment. 

However, it was extremely well-known in the art at the time the invention was made to have a hot leg pipe penetrating a containment, as shown by Reed. Reed is in the same art area of coolant systems for nuclear reactors and teaches (Fig. 2) a reactor vessel (82) having a hot-leg pipe (160) penetrating the containment wall (78) in order to pump heated coolant to a heat exchanger (166, Fig. 11), just like in George’s system. 

A purpose for this teaching is, as described by Reed (col. 3, ll. 22-25), to provide a concrete support structure on which to rest the pressure vessel and its associated equipment: “The pressure vessel 82 rests upon a cylindrical tank support 93 which is secured to the base of the tank 91 and rests upon the concrete supporting structure 78,” col. 3, ll. 22-24. Additionally, as is extremely well-known in the art, surrounding the reactor vessel and its connecting pipes (e.g., the hot leg) with a concrete containment prevents escape of radiation from the reactor vessel in the event of a meltdown. For example, should the hot leg pipe of Reed experience a rupture, the surrounding concrete would absorb the radiation and the heat. 
The combination of the hot leg containment penetration of Reed with the system of George would have produced a cover gas pressure control system for a nuclear .e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of George, a person of ordinary skill would have predicted that combining Reed’s hot leg containment penetration with George's cover gas pressure control system would have produced Applicant's claimed invention of a cover gas pressure control system for a coolant system of a nuclear reactor. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Reed (col. 3, ll. 22-25), to provide a concrete support structure on which to rest the pressure vessel and its associated equipment: “The pressure vessel 82 rests upon a cylindrical tank support 93 which is secured to the base of the tank 91 and rests upon the concrete supporting structure 78,” col. 3, ll. 22-24. Additionally, as is extremely well-known in the art, surrounding the reactor vessel and its connecting pipes (e.g., the hot leg) with a concrete containment prevents escape of radiation from the reactor vessel in the event of a meltdown. For example, should the hot leg pipe of Reed experience a rupture, the surrounding concrete would absorb the radiation and the heat. Accordingly, claim 1 is rejected as obvious over George in view of Reed. 
Regarding claim 4, the above-described combination of George in view of Reed teaches all the elements of the parent claim. Additionally, George’s hot-well vessel (72) has sufficient volume to accommodate level changes due to thermal expansion of the coolant and level changes elsewhere in the loop due to flow caused by operation of the (as shown in Fig. 2, if the coolant level 74 rises because the coolant heats up, there is sufficient space above this level to accommodate a rise in the level 74). Accordingly, claim 4 is rejected as obvious over George in view of Reed.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined George and Reed in view of Ammon (US 3,401,082).  
Regarding claim 2, the above-described combination of George and Reed teaches all the elements of the parent claim. Reed additionally teaches an isolation valve (162 or 188) controlling the hot-leg coolant flow path (160) into the hot-well vessel (166); wherein hot coolant exiting the reactor vessel (82) flows through the isolation valve (162 or 188) into the hot-well vessel (see the arrows in Figure 11).
However, this combination does not explicitly teach that the valve is inside the hot-well vessel. As shown in Figure 11, Reed’s valves 162, 188 are prior to the condenser 166. 
However, it was already known in the art at the time the invention was made to have a valve within a hot-well vessel, as evidenced by Ammon.
Ammon is also in the art area of coolant flow systems for nuclear reactors and teaches (Fig. 2) an isolation valve (294) within a hot-well vessel (interior vessel 210/222 area above shell 236). The skilled artisan would have been motivated to locate the isolation valve of Ammon within hot-well of above-combined George and Reed in order to, as described by Ammon (col. 4, ll. 49-51 and 68-70), block off a coolant pathway in the event of a component failure. Accordingly, claim 2 is rejected as obvious over George and Reed in view of Ammon.
Regarding claim 5, the above-described combination of George and Reed with Ammon teaches all the elements of the parent claim, and Ammon additionally teaches that the isolation valve comprises a gate valve (“gate valve 294,” col. 4, l. 70) to seal and isolate the hot-leg pipe and reactor vessel from the hot-well vessel (Ammon’s gate valve 294 isolates exiting heated coolant from the reactor vessel 210 to the external systems: “inlet chamber 222…receiving primary fluid from shell 236 through a corresponding opening 290 formed in vessel 210…The gate valve-primary fluid distribution chamber construction of Fig. 2 permits isolation of any one of the compartments 222A,” col. 4, ll. 38-51). The skilled artisan would have been motivated to utilize the gate valve of Ammon for the isolation reasons described above in response to claim 2. Accordingly, claim 5 is rejected as obvious over George and Reed in view of Ammon.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over above-combined George and Reed in view of Peterson (US 2010/0296620).  
Regarding claim 3, the above-described combination of George and Reed teaches all the elements of the parent claim, including wherein the hot-well vessel (72, Fig. 2, George) further comprises a submerged pump (70) that circulates the hot coolant through a crossover-leg (e.g., cold leg 48 labeled in Fig. 1). 
This combination does not explicitly state that the pump is a centrifugal pump. 
However, Peterson is in the same art area of coolant systems for nuclear reactors and teaches (Fig. 1) a submerged centrifugal pump (32; “centrifugal primary pumps,” ¶ 50) inside a hot-well vessel (vessel holding water 34) receiving heated primary coolant from a hot leg of a reactor vessel (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the centrifugal-type pump of Peterson within the apparatus of above-combined George and Reed, since it has been held to be within the general skill of a worker in the art to select a known type of pump on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is well-aware of the different types of pumps widely available in the art and can choose accordingly. They may be motivated to select a centrifugal-type pump in order to take advantage of the rotational energy of the impellers and the centrifugal force. Accordingly, claim 3 is rejected as obvious over George and Reed in view of Peterson.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2,967,809) in view of Kanbe (US 4,534,712).
Regarding claim 1, Reed teaches (Fig. 2, Fig. 11) a high-temperature containment-isolation system for an HTR, comprising:  	a reactor vessel (82, Fig. 2) disposed inside a reactor cavity (76) having an outer containment wall (78);  	a hot-well vessel (166) with a hot-leg pipe (160) coupled to the reactor vessel at a hot-leg penetration of the outer containment wall (shown in Fig. 2), said hot-well vessel having an interior surface;  	wherein the hot-leg pipe provides a coolant liquid flow path (see Fig. 11: heated coolant leaves reactor 70 through hot leg 160 headed towards condenser 166; examiner notes that the hot-leg pipe 160 provides the claimed coolant flow path regardless of whether the coolant is in liquid form; it is known in the art that this fluid is typically a steam-water mixture) from the hot-leg penetration through the hot-well vessel (see Figs. 2 and 11: heated coolant flows from the reactor vessel 82 through a hot-leg penetration in the outer containment wall 78 towards and then through the hot-well vessel 166, emerging below said hot-well vessel 66). 
Reed does not explicitly teach that the hot-well vessel has a liquid-free surface which has a cover gas maintained at a constant pressure and thus prevents shock loading coolant pressures from being transmitted into the reactor vessel.
Kanbe does teach this. 
Kanbe is in the same art area of liquid meal reactors (abstract) and teaches (Figs. 1A and 2) a hot leg pipe (33) providing a coolant flow path (32 [Wingdings font/0xE0] 33 [Wingdings font/0xE0] 2 [Wingdings font/0xE0] 4) to a hot-well vessel (1) having an interior surface, wherein a section of the interior surface of the hot-well vessel is a liquid-free surface (upper interior surface of vessel 1); and wherein the liquid-free surface has a cover gas (13) maintained at a constant pressure (“The inert gas is caused…to apply a predetermined cover gas pressure,” col. 1, ll. 32-36).  	By setting the inert gas to a “predetermined” value, it is assumed that this particular value, by virtue of its being a constant value, is capable of fulfilling Applicant’s desired result-type clause of “prevent[ing] shock loading coolant pressures from being transmitted into the reactor vessel (30).”
A purpose for this teaching is, as described by Kanbe (col. 1, ll. 32-39), the following benefits: “The inert gas is caused to constantly flow downwards from the mechanical seal 10 in order to prevent the vapor of the liquid metal from rising into the seal and, at the same time, to apply a predetermined cover gas pressure, thereby .”
The combination of the cover gas of Kanbe with the hot-well vessel of Reed would have produced a hot-well vessel with a cover gas connected to a reactor through a conventional containment wall, i.e., Applicant's claimed invention. The use of Kanbe’s cover gas within Reed’s hot-well vessel would mean that the pressure within Reed’s hot-well vessel was regulated, and therefore the coolant pumped back into Reed’s reactor vessel would also be pressure-regulated.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Reed, a person of ordinary skill would have predicted that combining Kanbe’s cover gas with Reed's hot-well vessel would have produced Applicant's claimed invention of a reactor vessel connected to a pressure-regulated hot-well vessel. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Kanbe (col. 1, ll. 32-39), the following benefits of using such a cover gas: “The inert gas is caused to constantly flow downwards from the mechanical seal 10 in order to prevent the vapor of the liquid metal from rising into the seal and, at the same time, to apply a predetermined cover gas pressure, thereby setting the level of the free surface inside the pump and providing a required suction head necessary for the pump.” This cover gas system therefore regulates the pressure inside Kanbe’s hot-well vessel 1. . 
Regarding claim 3, the above-described combination of Reed and Kanbe teaches all the elements of the parent claim. As combined above, Kanbe’s hot-well vessel (1) provides a submerged centrifugal pump (3, 7) that circulates the hot coolant through a crossover-leg (4). The purpose of the pump is to circulate the liquid sodium, as is known in the art. Accordingly, claim 3 is rejected as obvious over Reed in view of Kanbe. 
Regarding claim 4, the above-described combination of Reed and Kanbe teaches all the elements of the parent claim. As combined above, Kanbe’s hot-well vessel (1) has sufficient volume to accommodate level changes due to thermal expansion of the coolant and level changes elsewhere in the loop due to flow caused by operation of the pump (the vessel 1 shown in Fig. 1A has a substantial amount of space 13 to accommodate expansion of the coolant; additionally, Kanbe teaches the use of an overflow container 6 to accommodate additional expansion). The ordinary skilled artisan would have been motivated to utilize the sufficient space taught by Kanbe because it would be necessary for the reactor to operate. If the vessel could not accommodate level changes due to anticipated thermal expansion of the coolant, then the reactor would be inoperable. Accordingly, claim 4 is rejected as obvious over Reed and Kanbe.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reed and Kanbe, as combined above, further in view of JP8071 (JP2009174807).
Regarding claim 2, the above-described combination of Reed and Kanbe teaches all the elements of the parent claim. Reed additionally teaches an isolation valve (162 or 188) controlling the hot-leg coolant flow path (160) into the hot-well vessel (1); wherein hot coolant exiting the reactor vessel (82) flows through the isolation valve (162 or 188) into the hot-well vessel (see the arrows in Figure 11).
Reed does not explicitly teach that the valve is within the hot-well vessel. As shown in Figure 11, Reed’s valves 162, 188 are prior to the condenser 166. 
However, it was already known in the art at the time the invention was made to have a valve integrally within a condenser, as evidenced by JP807.
JP807 is also in the art area of condensers for cooling arrangements and teaches (Fig. 1) a condenser (3) with gate valves (V1, V2) inside it. 
A purpose for this teaching is, as explained by JP807 (¶ 21, ¶ 22), for feeding water vapor into the condenser while providing an integral mechanism for responding to pressure changes inside the condenser and preventing backflow outside of the condenser. 
Accordingly, the skilled artisan would have been motivated to utilize the internal valve taught by JP807 in the sodium fast reactor of above-combined Reed with Kanbe for the benefits of the integral backflow prevention described above.Accordingly, claim 2 is rejected as obvious over Reed and Kanbe in further view of JP807.
Regarding claim 5, the above-described combination of Reed and Kanbe with JP807 teaches all the elements of the parent claim. Additionally, Reed’s isolation valves (162, 188) seal and isolate the hot-leg pipe (160) and reactor vessel (82) from the hot-well vessel (166). Additionally still, as combined above, JP807’s isolation valve comprises a gate valve (V1, V2 are gate valves, ¶ 21, ¶ 22). The skilled artisan would have recognized that gate valves have benefits over the conventional valves using in sodium fast reactors including to prevent hardening of the liquid metal and prevent valve malfunction, a known problem with prior art valves. Accordingly, the skilled artisan would have been motivated to utilize the gate valve taught by JP807 in the above-described sodium fast reactor in order to prevent this known problem with conventional valves. Accordingly, claim 5 is rejected as obvious over Reed and Kanbe in further view of JP807.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 19-page Foreign Reference “JP807” in the file 10/15/2020.